Order entered October 15, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01360-CV

                            HIGH REV POWER, L.L.C., Appellant

                                                 V.

                   MASSIMO MOTOR SPORTS, LLC, ET AL., Appellees

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-07411-D

                                             ORDER
       Appellant is appealing the trial court’s July 8, 2013 judgment. Appellant filed a notice of

appeal on September 30, 2013. In the notice of appeal, appellant states “[o]n August 6, 2013,

Defendant twice filed its Motion for New Trial. The filing receipts are attached hereto.” Two

receipts from Court File America and the motion for new trial are attached to the notice of

appeal. One of the receipts notes the electronic submission of the motion for new trial was

successful. The motion for new trial, however, does not contain a file stamp. To determine the

timeliness of the notice of appeal, this Court must know if the motion for new trial was filed and,

if so, the date the motion for new trial was filed. See TEX. R. APP. P. 26.1(a).
        Accordingly, we ORDER the trial court, to conduct a hearing and make findings as to

whether:

        1.      the motion for new trial was filed; and

        2.      if the motion for new trial was filed, the date that the trial court received the

                motion for new trial.

        We ORDER the trial court to transmit to this Court, WITHIN THIRTY DAYS of the

date of this order, its findings of fact, any supporting documentation, any orders, and the

reporter’s record, if any, of the hearing on this issue.

        We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to the Honorable Ken Tapscott, Presiding Judge of the County Court at Law No. 4,

and counsel for all parties.

        We ABATE this appeal to allow the trial court to conduct the hearing. The appeal will

be reinstated in thirty days or when the Court receives the findings, whichever occurs sooner.

                                                           /s/   ELIZABETH LANG-MIERS
                                                                 JUSTICE